Exhibit 10.1

 

WAIVER AND CONSENT TO CREDIT AGREEMENT

 

This WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Waiver”) is entered into as
of December 13, 2016, among Dynegy Inc., a Delaware corporation (the
“Borrower”), the subsidiaries of the Borrower party hereto and the Lenders party
hereto.  Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower, the lenders from time to time party thereto (each, a
“Lender” and, collectively, the “Lenders”) and Credit Suisse AG, Cayman Islands
Branch, as administrative agent (in such capacity, the “Administrative Agent”),
are parties to that certain Credit Agreement, dated as of April 23, 2013 (as
amended, restated, amended and restated, supplemented, waived, or otherwise
modified prior to the date hereof, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 5.02(f) of the Credit Agreement, subject to
exceptions set forth therein, within five Business Days after each date on or
after the Closing Date upon which the Borrower or any of its Restricted
Subsidiaries receives any cash proceeds from any Asset Sale, an amount equal to
100% of the Net Sale Proceeds, other than Excluded Proceeds, therefrom (any such
Net Sale Proceeds, the “Asset Sale Proceeds Sweep Amount”) are required to be
applied on such fifth Business Day as a mandatory repayment of Term Loans in
accordance with the requirements of Sections 5.02(i) and (j) (the “Asset Sale
Sweep Requirement”);

 

WHEREAS, pursuant to Section 5.02(g) of the Credit Agreement, subject to
exceptions set forth therein, within five Business Days after each date on or
after the Closing Date upon which the Borrower or any of its Restricted
Subsidiaries receives any cash proceeds from any Recovery Event (other than
Recovery Events where the Net Recovery Event Proceeds therefrom do not exceed
$20,000,000), an amount equal to 100% of the Net Recovery Event Proceeds from
such Recovery Event (any such Net Recovery Event Proceeds, the “Recovery Event
Proceeds Sweep Amount” and, together with any Asset Sale Proceeds Sweep Amount,
the “Sweep Amounts”) are required to be applied on such fifth Business Day as a
mandatory repayment of Term Loans in accordance with the requirements of
Sections 5.02(i) and (j) (the “Recovery Event Sweep Requirement” and, together
with the Asset Sale Sweep Requirement, the “Sweep Requirements”);

 

WHEREAS, the Borrower hereby requests the Lenders to waive the Sweep
Requirements in connection with any Sweep Amounts received by the Borrower or
any of its Restricted Subsidiaries on or after the Waiver Effective Date and on
or prior to the date that is 545 days after the Waiver Effective Date (the
“Subject Sweep Amounts”) to the extent such Subject Sweep Amounts are applied to
repay or prepay Revolving Loans (without the Lenders requiring any corresponding
reduction of Revolving Loan Commitments or Total Revolving Loan Commitment)
and/or other Indebtedness of the Borrower or its Restricted Subsidiaries that is
secured by the Collateral on a pari passu basis with the Obligations (and, to
the extent such other Indebtedness is revolving Indebtedness, without the
Lenders requiring any corresponding reduction in commitments); and

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.  Waiver and Consent.  The Lenders party hereto hereby waive the Sweep
Requirements in connection with any Subject Sweep Amounts to the extent such
Subject Sweep Amounts are applied to repay or prepay Revolving Loans (without
the Lenders requiring corresponding reduction of Revolving Loan Commitments or
Total Revolving Loan Commitment) and/or other Indebtedness of the Borrower or
its Restricted Subsidiaries that is secured by the Collateral on a pari passu
basis with the Obligations (and, to the extent such other Indebtedness is
revolving Indebtedness, without the Lenders requiring any corresponding
reduction in commitments).

 

SECTION 2.  Reference To And Effect Upon The Credit Agreement.  (a)  From and
after the Waiver Effective Date, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any other Credit
Document, shall mean the Credit Agreement as modified hereby, and (ii) this
Waiver shall constitute a Credit Document for all purposes of the Credit
Agreement and the other Credit Documents.

 

(b) This Waiver is limited as specified and shall not constitute a modification,
acceptance or waiver of any other provision of the Credit Agreement or any other
Credit Document.

 

SECTION 3.  Effectiveness.  This Waiver shall become effective at such time (the
“Waiver Effective Date”) when this Waiver shall have been duly executed and
delivered by the Borrower, the Subsidiaries of the Borrower that are Credit
Parties on the Waiver Effective Date and Lenders constituting the Required
Lenders.

 

SECTION 4.  Counterparts, Etc.  This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.  Any party hereto may execute
and deliver a counterpart of this Waiver by delivering by facsimile or other
electronic transmission a signature page of this Waiver signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.  Section headings
in this Waiver are included herein for convenience of reference only and shall
not constitute part of this Waiver for any other purpose.

 

SECTION 5.  Governing Law; WAIVER OF JURY TRIAL.  This Waiver and the rights and
obligations of the parties under this Waiver shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.  EACH OF
THE PARTIES HERETO IRREVOCABLY AGREES TO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THIS WAIVER.

 

SECTION 6.  Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally (a) submits to the exclusive jurisdiction of any state or
federal court sitting in the

 

2

--------------------------------------------------------------------------------


 

Borough of Manhattan in the City of New York (or any appellate court therefrom)
over any suit, action or proceeding arising out of or relating to this Waiver,
the transactions contemplated hereby or the performance of services hereunder
and agrees that all claims in respect of any such suit, action or proceeding
shall be heard and determined in such New York state, or to the extent permitted
thereby, such federal court sitting in the Borough of Manhattan in the City of
New York (or any appellate court therefrom) and (b) agrees that a final judgment
in any such suit, action or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit or the judgment or in any other matter provided
by law.  You and we agree that service of any process, summons, notice or
document by registered mail addressed to such person shall be effective service
of process against such person for any suit, action or proceeding brought in any
such court.  Each of the parties hereto hereby irrevocably and unconditionally
waives any objection to the laying of venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum.

 

[Signature Pages to follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Waiver has been executed by the parties hereto as of
the date first written above.

 

 

 

DYNEGY INC.

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title:   Executive Vice President and Chief Financial Officer

 

 

 

 

 

BLACK MOUNTAIN COGEN, INC.

 

BLUE RIDGE GENERATION LLC

 

CASCO BAY ENERGY COMPANY, LLC

 

DIGHTON POWER, LLC

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY COAL GENERATION, LLC

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY COMMERCIAL ASSET MANAGEMENT, LLC

 

DYNEGY CONESVILLE, LLC

 

DYNEGY DICKS CREEK, LLC

 

DYNEGY ENERGY SERVICES (EAST), LLC

 

DYNEGY ENERGY SERVICES, LLC

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY FAYETTE II, LLC

 

DYNEGY GAS GENERATION, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY GENERATION HOLDCO, LLC

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY HANGING ROCK II, LLC

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY KILLEN, LLC

 

DYNEGY LEE II, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIAMI FORT, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER GENERATION INC.

 

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY POWER, LLC

 

DYNEGY RESOURCE HOLDINGS, LLC

 

DYNEGY RESOURCE I, LLC

 

DYNEGY RESOURCE II, LLC

 

DYNEGY RESOURCE III, LLC

 

DYNEGY RESOURCES GENERATING HOLDCO, LLC

 

DYNEGY RESOURCES HOLDCO I, LLC

 

DYNEGY RESOURCES HOLDCO II, LLC

 

DYNEGY RESOURCES MANAGEMENT, LLC

 

DYNEGY SOUTH BAY, LLC

 

DYNEGY STUART, LLC

 

DYNEGY WASHINGTON II, LLC

 

DYNEGY ZIMMER, LLC

 

ELWOOD ENERGY HOLDINGS II, LLC

 

ELWOOD ENERGY HOLDINGS, LLC

 

ELWOOD EXPANSION HOLDINGS, LLC

 

EQUIPOWER RESOURCES CORP.

 

HAVANA DOCK ENTERPRISES, LLC

 

ILLINOVA CORPORATION

 

KINCAID ENERGY SERVICES COMPANY, LLC

 

KINCAID GENERATION, L.L.C.

 

KINCAID HOLDINGS, LLC

 

LAKE ROAD GENERATING COMPANY, LLC

 

LIBERTY ELECTRIC POWER, LLC

 

MASSPOWER HOLDCO, LLC

 

MASSPOWER PARTNERS I, LLC

 

MASSPOWER PARTNERS II, LLC

 

MILFORD POWER COMPANY, LLC

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

RICHLAND GENERATION EXPANSION, LLC

 

RICHLAND-STRYKER GENERATION LLC

 

RSG POWER, LLC

 

SITHE / INDEPENDENCE LLC

 

SITHE ENERGIES, INC.

 

TOMCAT POWER, LLC

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title:   Executive Vice President and Chief Financial Officer

 

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MASSPOWER, a Massachusetts general partnership

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title:   Executive Vice President and Chief Financial Officer

 

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MASSPOWER, a Massachusetts general partnership

 

By: Masspower Partner II, LLC, its Managing Partner

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title:   Executive Vice President and Chief Financial Officer

 

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.,

 

as Lender

 

 

 

By:

/s/ Chi-Cheng Chen

 

 

Name:

Chi-Cheng Chen

 

 

Title:

Director

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Lender

 

 

 

By:

/s/ Chi-Cheng Chen

 

 

Name:

Chi-Cheng Chen

 

 

Title:

Director

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

By:

/s/ Frank Lambrinos

 

 

Name:

Frank Lambrinos

 

 

Title:

Authorized Signatory

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

By:

/s/ Ushma Dedhiya

 

 

Name:

Ushma Dedhiya

 

 

Title:

Authorized Signatory

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

as Lender

 

 

 

By:

/s/ Dixon Schultz

 

 

Name:

Dixon Schultz

 

 

Title:

Managing Director

 

 

 

By:

/s/ Michael Willis

 

 

Name:

Michael Willis

 

 

Title:

Managing Director

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Juan Javellana

 

 

Name:

Juan Javellana

 

 

Title:

Executive Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

By:

/s/ James B. Meanor II

 

 

Name:

James B. Meanor II

 

 

Title:

Managing Director

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH,

 

as Lender

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name:

Doreen Barr

 

 

Title:

Authorized Signatory

 

 

 

 

If a second signature necessary:

 

 

 

 

By:

/s/ Karim Rahimtoola

 

 

Name:

Karim Rahimtoola

 

 

Title:

Authorized Signatory

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender

 

 

 

 

By:

/s/ Pat Layton

 

 

Name:

Pat Layton

 

 

Title:

Vice President

 

 

 

 

 

 

MORGAN STANLEY BANK N.A.,

 

as Lender

 

 

 

 

By:

/s/ Pat Layton

 

 

Name:

Pat Layton

 

 

Title:

Authorized Signatory

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Lender

 

 

 

 

By:

/s/ Nina Johnson

 

 

Name:

Nina Johnson

 

 

Title:

Director

 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

By:

/s/ Christopher Aitkin

 

 

Name:

Christopher Aitkin

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as Lender

 

 

 

By:

/s/ Houssem Daly

 

 

Name:

Houssem Daly

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

 

Name:

Kenneth Chin

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Lender

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name:

Dusan Lazarov

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

 

Name:

Marcus Tarkington

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

HASTINGS MUTUAL INSURANCE COMPANY,

 

as Lender

 

 

 

By:

/s/ Kathleen News

 

 

Name:

Kathleen News

 

 

Title:

Sr. Portfolio Manager

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MACKENZIE UNCONSTRAINED BOND ETF

 

MACKENZIE FLOATING RATE INCOME ETF,
as Lender

 

 

 

 

 

By:

/s/ Movin Mokbel

 

 

Name:

Movin Mokbel

 

 

Title:

VP, Investments

 

 

 

 

 

By:

/s/ Daniel Cooper

 

 

Name:

Daniel Cooper

 

 

Title:

VP, Investments

 

 

 

 

 

 

 

 

 

NEW YORK LIFE INSURANCE COMPANY,
as Lender

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

 

 

 

 

 

 

 

 

NEW YORK LIFE INSURANCE and ANNUITY CORPORATION

 

By:

NYL Investors LLC, its Investment Manager,
as Lender

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

 

 

 

 

 

 

 

 

MAINSTAY FLOATING RATE FUND, A SERIES OF MAINSTAY FUNDS TRUST

 

By:

NYL Investors LLC, its Subadvisor,
as Lender

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MAINSTAY VP FLOATING RATE PORTFOLIO, A SERIES OF MAINSTAY VP FUNDS TRUST

 

By:

NYL Investors LLC, its Subadvisor,
as Lender

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

 

 

 

 

 

 

 

 

FLATIRON CLO 2007-1 LTD.

 

By:

New York Life Investment Management LLC, as

 

 

Collateral Manager and Attorney-In-Fact,
as Lender

 

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

 

 

 

 

FLATIRON CLO 2011-1 LTD.

 

By:

New York Life Investment Management LLC, as

 

 

Collateral Manager and Attorney-In-Fact,
as Lender

 

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

 

 

 

 

FLATIRON CLO 2012-1 LTD.

 

By:

New York Life Investment Management LLC, as

 

 

Collateral Manager and Attorney-In-Fact,
as Lender

 

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FLATIRON CLO 2013-1 LTD.

 

By:

New York Life Investment Management LLC, as

 

 

Collateral Manager and Attorney-In-Fact,
as Lender

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

 

 

 

 

FLATIRON CLO 2014-1 LTD.

 

By:

NYL Investors LLC,

 

 

as Collateral Manager and Attorney-In-Fact,
as Lender

 

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

 

 

 

 

FLATIRON CLO 2015-1 LTD.

 

By:

NYL Investors LLC,

 

 

as Collateral Manager and Attorney-In-Fact,
as Lender

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

 

 

 

 

TCI-FLATIRON CLO 2016-1 LTD.

 

By:

TCI Capital Management LLC,

 

 

Its Collateral Manager

 

 

 

 

By:

NYL Investors LLC,

 

 

Its Attorney-In-Fact,
as Lender

 

 

 

 

 

By:

/s/ Peter Ra

 

 

Name:

Peter Ra

 

 

Title:

Senior Director

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Blue Cross of Idaho Health Service, Inc.

 

By: Seix Investment Advisors LLC, as Investment Manager

 

 

 

City National Rochdale Fixed Income Opportunities Fund

 

By: Seix Investment Advisors LLC, as Subadviser

 

 

 

Mountain View CLO 2013-1 Ltd.

 

By: Seix Investment Advisors LLC, as Collateral Manager

 

 

 

Mountain View CLO 2014-1 Ltd.

 

By: Seix Investment Advisors LLC, as Collateral Manager

 

 

 

Mountain View CLO IX Ltd.

 

By: Seix Investment Advisors LLC, as Collateral Manager

 

 

 

Mountain View X Ltd.

 

By: Seix Investment Advisors LLC, as Collateral Manager

 

 

 

RidgeWorth Funds — Seix Floating Rate High Income Fund

 

By: Seix Investment Advisors LLC, as Subadviser

 

 

 

Seix Multi-Sector Absolute Return Fund L.P.

 

By: Seix Multi-Sector Absolute Return Fund GP LLC, in its capacity as sole
general partner

 

By: Seix Investment Advisors LLC, its sole member.
as Lenders

 

 

 

 

 

 

 

By:

/s/ George Goudelias

 

 

Name:

George Goudelias

 

 

Title:

Managing Director

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SURETEC INSURANCE COMPANY,

 

as Lender

 

 

 

By:

/s/ Kathleen News

 

 

Name:

Kathleen News

 

 

Title:

Sr. Portfolio Manager

 

 

 

 

 

 

 

 

 

UNITED OHIO INSURANCE COMPANY,

 

as Lender

 

 

 

 

By:

/s/ Kathleen News

 

 

Name:

Kathleen News

 

 

Title:

Sr. Portfolio Manager

 

 

 

 

 

 

 

 

 

BNP Paribas,

 

as Lender

 

 

 

 

By:

/s/ Mark Renaud

 

 

Name:

Mark Renaud

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

If a second signature necessary:

 

 

 

 

By:

/s/ Karima Omar

 

 

Name:

Karima Omar

 

 

Title:

Vice President

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Ohio Police and Fire Pension Fund

 

as Lender

 

By:

PENN Capital Management Company, Inc., as its Investment Adviser

 

 

 

 

 

By:

/s/ Christopher Skorton

 

 

Name:

Christopher Skorton

 

 

Title:

Business Operations Associate

 

 

 

 

 

 

 

 

 

Penn Capital Senior Floating Rate Income Fund

 

as Lender

 

By:

PENN Capital Management Company, Inc., as its Investment Adviser

 

 

 

 

 

By:

/s/ Christopher Skorton

 

 

Name:

Christopher Skorton

 

 

Title:

Business Operations Associate

 

 

 

 

 

 

 

 

 

eSure - Insurance Limited

 

as Lender

 

 

 

 

By:

/s/ Krystle Walker

 

 

Name:

Krystle Walker

 

 

Title:

Associate Director - Settlements

 

Signature Page to Waiver to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------

 